Title: From Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 21 April 1802
From: Jefferson, Thomas
To: Nemours, Pierre Samuel Du Pont de


            Dear Sir	
              Washington Apr. 21. 1802
            I cherish the hope of seeing you here in the course of the present week as your letter of the 13th. gives me to hope. I believe that the destinies of great countries depend on it. such is the crisis now existing. I shall say to you much which I cannot commit to paper. should I not see you, I shall forward some letters of which I will ask your care, and then express to you my Adieux and wishes for your happiness and a pleasant voyage.	
            Th: Jefferson
          